Citation Nr: 1205443	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  10-45 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Evaluation of right knee traumatic arthritis and patellar tendonitis, currently rated as 10 percent disabling.  

2.  Evaluation of left knee traumatic arthritis and patellar tendonitis, currently rated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The appellant had active service from September 1998 to January 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the San Diego, California Department of Veterans Affairs (VA) Regional Office (RO).  Jurisdiction rests with the Reno, Nevada RO. 

This case was remanded by the Board in June 2011 for further development.  

The issue of evaluation of right knee traumatic arthritis and patellar tendonitis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Left knee traumatic arthritis, patellar tendonitis and meniscus tear is manifested by flexion to 95 degrees and joint effusion with subjective complaints of pain, weakness, swelling and stiffness.  


CONCLUSION OF LAW

Left knee traumatic arthritis, patellar tendonitis and meniscus tear is 20 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5258 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in July 2009.  The Board notes that the appellant is challenging the disability evaluation assigned following the grant of service connection for left knee traumatic arthritis and patellar tendonitis.  In Dingess, the U.S. Court of Appeals for Veterans Claims held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra. at 490-191.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  VA has also satisfied its duty to assist the appellant under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  In connection with the current appeal, available treatment records have been obtained.  We also note that the appellant has been afforded appropriate and adequate VA examinations as they reflect a pertinent medical history, review of the documented medical history, clinical findings, a diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  The evidence of record provides sufficient information to adequately evaluate the claim, and the Board is not aware of the existence of any additional relevant evidence which has not been obtained.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.  We conclude that the appellant's disability has not significantly changed and that an uniform rating is warranted throughout the appeal period.  

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C .F.R. § 4.59.

The appellant's left knee traumatic arthritis and patellar tendonitis is rated under Diagnostic Code 5010.  DC 5010 is applicable to traumatic arthritis, which is rated as degenerative arthritis under DC 5003.  DC 5003 provides that degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved, but that, where limitation of motion is noncompensable under the appropriate diagnostic codes, a 10 percent rating is warranted where the limitation of motion is objectively confirmed. 

Under Diagnostic Code 5257 for instability of the knee, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe. 

Where there is dislocated semi lunar cartilage with frequent episodes of locking, pain, and effusion into the joint, a 20 percent evaluation is assignable pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5258.

Under DC 5260, limitation of flexion is rated as noncompensable where flexion is limited to 60 degrees.  Flexion of the leg limited to 45 degrees warrants the assignment of a 10 percent rating; flexion limited to 30 degrees warrants the assignment of a 20 percent rating; and flexion limited to 15 degrees warrants the assignment of a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension is rated as noncompensable where extension of the leg is limited to 5 degrees.  Extension of the leg limited to 10 degrees warrants the assignment of a 10 percent rating; extension limited to 15 degrees warrants the assignment of a 20 percent rating; extension limited to 20 degrees warrants the assignment of a 30 percent rating; and extension limited to 45 degrees warrants the assignment of a 50 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Under DC 5262, a 10 percent evaluation is assigned for malunion of the tibia and fibula with slight knee or ankle disability. A 20 percent evaluation is assigned for malunion of the tibia and fibula with moderate knee or ankle disability. A 30 percent evaluation is assigned for malunion of the tibia and fibula with marked knee or ankle disability. A 40 percent evaluation is assigned for nonunion of the tibia and fibula with loose motion, requiring brace. 

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown. VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998). 

Also, in a GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg. 

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees. 38 C.F.R. § 4.71, Plate II.

ANALYSIS

At present, two separate ratings are in effect for the appellant's left and right knee.  A 10 percent rating is assigned for instability under Diagnostic Code 5257 and a 10 percent rating is assigned for objective x-ray evidence of arthritis with painful motion under Diagnostic Code 5010.  The appellant has appealed the assignment of a 10 percent rating for left knee traumatic arthritis and patellar tendonitis.  The current rating contemplates periarticular pathology productive of painful motion.  38 C.F.R. § 4.59.  Consideration is also given to additional limitation on repetition related to pain, fatigue, incoordination, weakness or lack of endurance.  DeLuca, supra, 8 Vet. App. 202.  The rating criteria is also consistent with flexion limited to 45 degrees.  To warrant a higher rating the evidence must show the functional equivalent of flexion limited to 30 degrees.  See DeLuca, supra.

In October 2007, the appellant complained of knee pain with the left worse than the right.  The pain was constant and radiated down to her leg.  

Bilateral knee pain was reported in November 2007.  At that time, range of motion was full.  X rays revealed that bony development, mineralization and joint relationships were normal.  The patella was intact and there were no signs of fracture or dislocation.  Regional soft tissues were unremarkable.  

The appellant was shown to have pain with standing in November 2007.  Her motor gait was intact and there was mild effusion with swelling bilaterally.  Range of motion was full with anterior laxity.  An assessment was given of bilateral patella partial tear with maltracking disorder.  

Examination in April 2008 revealed findings of mild chondromalacia patella and mild patellar tendinosis of the right knee.  Mild lateral tilt and lateral subluxation of the patella with mild to moderate chondromalacia patella, moderate knee effusion, mild patellar tendinosis, and minimal lateral compartment osteoarthritic changes were shown for the left knee.  

The appellant was seen for bilateral knee pain in August 2009.  There was moderate edema of both knees more on the left.  Flexion of the left knee was to 95 degrees and the right knee to 110 degrees.  Extension was within normal limits.  

Examination in September 2009 revealed the appellant had full flexion and extension with crepitus and patella maltracking.  There was 2+ effusion.  Muscular tone and quadriceps tendon strength were intact.  McMurray's was positive.  There was negative drawer, Lachman's, medial and lateral laxity.  X rays revealed degenerative joint disease of the knees.  An assessment was given of effusion, small meniscus tear, traumatic arthritis, patella tendinitis and patella maltracking.  

Examination in October 2009 revealed findings of chondromalacia patella, no chondral free fragment or flap, no underlying bony edema and moderate to large size joint effusion of the right knee.  Chondromalacia patella with a focal chondral defect but no chondral free flap, chondral fragment or underlying bony edema, moderate to large sized knee joint effusion and exaggerate lateral patellar tilt was shown for the left knee.  

The appellant was afforded a VA examination in November 2009.  She reported having bilateral knee pain for the last seven years.  The pain was described as progressively worse when walking.  The pain was 7-8/10 with swelling and morning stiffness.  She related that she could not do anything with prolonged walking or standing.  She reported deformity, giving way, instability, pain and stiffness.  She denied weakness, incoordination, dislocation or subluxation, and/or locking episodes.  Her last flare up was two months earlier and resulted in a month lost of work and school.  

Examination revealed that the appellant had an antalgic gait.  Range of motion of the knees was full.  However, the examination was somewhat limited secondary to complaints of pain.  Flexion and extension was limited on the right with crepitus and patella maltracking.  Muscular tone was intact, crepitus was positive and McMurray's was positive.  There was negative drawer, Lachman s, medial and lateral laxity, and no posterior abnormalities.  There was right knee crepitus, deformity, edema, effusion, tenderness, weakness and guarding of movement.  There was also patellar and meniscus abnormality.  Bilateral knee effusion, small meniscus tear right knee, traumatic arthritis bilateral, patellar tendinitis and patellar maltracking bilateral, interosseous ligament tear left ankle Grade 111 sprain with pain and left dorsal calcaneal spur were diagnosed.  

In an August 2010 addendum, the VA examiner who conducted the November 2009 examination stated that the November 2009 report of range of motion assessment was inadequate.  He expressed that Deluca could not be tested.  At that time, the left leg had a walking cast and therefore range of motion could not be examined.  

The appellant was afforded a VA examination in July 2011.  During this examination, she reported that her knees felt worse and that they were always swollen.  She felt clicking inside the knee when she walked.  There was no reported deformity, locking, effusions, dislocation or subluxation, or incoordination but reported giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion.  She related that she was unable to walk more than a few yards.  Her gait was antalgic.  

Examination revealed no crepitation, mass behind the knee, clicks or snaps, grinding, instability, or meniscus abnormality but showed patellar abnormality.  The appellant reported pain at rest and no specific worsening of pain at any point of range of motion testing.  There was no objective evidence of pain with active motion on the left side.  Flexion was to 140 degrees and extension to 0 degrees.  Per the examiner, there was no additional limitation after three repetitions of range of motion and no joint ankylosis.  Patellar tracking abnormality, osteoarthritis and chondromalacia were diagnosed.  It was expressed that she was limited in activities of daily living to include walking her dog and difficulty with stairs.  

Via various statements the appellant has asserted that her knees are no longer working properly.  She asserts that she does not have full range of motion despite the medical reports and that her knees are swollen to the point that she cannot walk.  She reported limitations with running, jumping, climbing, exercising and dancing.  Per the appellant, she has instability, stiffness with prolonged sitting, and swelling.  She has reported being in constant pain from the time she wakes up until bed.  She has also expressed that she cannot bend her knees for walking, driving or climbing stairs, and that she relies on a walker/cane to perform daily activities of living.  Per the appellant, she has also been denied promotions and employment because she could not meet the physical requirements due to the severity of her knees.  

Based on the evidence presented, the Board finds against a higher rating for left knee traumatic arthritis and patellar tendonitis under DC 5260.  In this regard, during the August 2009 examination, flexion of the left knee was limited to 95 degrees.  However, when the appellant was examined the next month in September 2009 she was found to have full flexion.  The most recent VA examination conducted in July 2011 also revealed full flexion of the left knee without objective evidence of pain on motion.  Throughout this appeal, at most, the evidence has revealed flexion of the left knee limited to 95 degrees.  These findings do not justify an evaluation higher than 10 percent disabling based on limitation of flexion.  

The Board acknowledges the appellant's assertions that her disability is more severe than evaluated to include her reports of pain, stiffness, swelling and weakness.  We have also considered her contentions that she is limited in the activities of daily living to include standing, bending and climbing.  However, we find that the more credible and probative evidence is devoid of a showing that left knee flexion is functionally limited to 30 degrees.  The most recent examination revealed full flexion and no objective evidence of pain on active motion.  Also, the examiner found no additional limitation after three repetitions of range of motion.  See DeLuca, supra.  Past examinations disclosed some limitation, but nothing approximating the functional equivalent of limitation of flexion to 30 degrees or less.  Although the appellant has reported knee pain, we note that pain is considered in the current evaluation.  See 38 C.F.R. § 4.59.  Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation under DC 5260, i.e., the functional equivalent of flexion limited to 30 degrees.  

Although the record is against the grant of a higher evaluation under DC 5260 for the left knee, we find that a higher evaluation is warranted under DC 5258 for dislocated semi lunar cartilage.  In this regard, while the appellant has denied episodes of locking throughout this appeal, the evidence shows repeated episodes of joint effusion and pain.  We recognize that there was no objective evidence of left knee pain during the July 2011 VA examination.  However, the appellant has consistently reported left knee pain throughout this appeal.  Furthermore, joint effusion is shown multiple times in the record to include findings in November 2007, April 2008, September 2009, October 2009 and November 2009.  Despite the appellant's denial of locking episodes, we find that the appellant's left knee disability picture more nearly approximates the criteria required for the 20 percent criteria of DC 5258.   There is evidence of a meniscus teat, repeated evidence of effusion and credible evidence of pain.  See 38 C.F.R. § 4.7.  As such, a 20 percent rating for left knee traumatic arthritis, patellar tendonitis and meniscus tear is warranted under DC 5258.  

The Board has considered whether a separate compensable evaluation is warranted based on limitation of extension.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  However, it is shown that the appellant has retained full extension throughout this appeal.  As such, a separate rating is not warranted for limitation of extension.  Furthermore, the evidence is devoid of a showing of ankylosis (DC 5256) or impairment of the tibia and fibula (5262).  As such, the codes noted above are not applicable.  

We also note that the appellant is separately rated for instability under DC 5257 (subluxation or lateral instability).  While instability was not found on the July 2011 VA examination, the appellant continues to report knee instability.  As the appellant is separately rated for instability under DC 5257 and such is not before the Board, there is no need to discuss the severity of her knee instability any further.  

The Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran or his representative, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Accordingly, the appeal is granted.  

Extraschedular consideration

Regarding referral for extraschedular consideration, consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

Here, the Board finds that the appellant has not required frequent periods of hospitalization for her disability and that the manifestations of her disability, including limitation of motion and reports of pain, are contemplated by the schedular criteria.  Therefore, there is no reason to believe that the average industrial impairment from the disability would be in excess of that contemplated by the schedular criteria.  Therefore, referral of the case for extra-schedular consideration is not in order.  


ORDER

A 20 percent rating for left knee traumatic arthritis, patellar tendonitis and meniscus tear is granted, subject to the controlling regulations applicable to the payment of monetary .  


REMAND

The appellant has appealed the assignment of a 10 percent rating for right knee traumatic arthritis and patellar tendonitis.  When this appeal was before the Board in June 2011, it was determined that further development was needed for proper adjudication of the claim.  Specifically, it was found that another VA examination was warranted to determine the nature and extent of the appellant's knee disability.  

Although the appellant was afforded a VA compensation and pension examination in July 2011, the Board finds that another VA examination is necessary to decide this claim.  In this regard, the Board notes that the July 2011 examiner did not clearly state at which degree pain began for the right knee as requested in the prior remand.  Rather, the examiner only indicated that pain was reported more intense at 90 degrees.  As there was objective evidence of pain following repetitive motion on the right side, the information requested above is necessary for proper adjudication of this case.  

A remand by either the Board or the Court confers on the appellant, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, the RO is again requested to comply with the Board's remand directives, as stated below. 

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a VA compensation and pension examination to determine the severity of right knee traumatic arthritis and patellar tendonitis.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  Range of motion testing (in degrees) must be conducted.  When citing range of motion, the examiner should clearly state at which degree pain begins.  The examination report should include findings consistent with criteria of DeLuca v. Brown, 8 Vet. App. 202 (1995).  A complete rationale should be provided for any opinion(s) expressed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


